DETAILED ACTION 

Claim Objections
	The objection to claim 26 is withdrawn in view of Applicant's amendment, filed February 26, 2021. 

Claim Rejections - 35 USC § 112
Claims 15-27 and 31-33 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter the applicant regards as the invention for the reasons discussed in the previous Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-22, 25, 27, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa (US PG Pub. No. 2010/0207512) in view of Oguri (WO 2012014924A1), cited according to US PG Pub. No. 2013/0125982, which is an English language translation, Schmidt '221 (US PG Pub. No. 2009/0066221), and, optionally, Boerkekamp (US PG Pub. No. 2010/0276717) for the reasons discussed in the previous Office Action. 
Regarding the new limitation in claims 15 and 32 reciting "wherein the single-phase porous optoceramic is configured for operation in remission", it is noted that the limitation is a statement of intended use.  As discussed in the previous Office Action, the prior art ceramic is capable of remitting light.  Therefore, the prior art ceramic is capable of being operated "in remission" and meets the claim limitations.  

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa, Oguri, Schmidt '221, and, optionally, Boerkekamp, as applied above, and further in view of Schmidt '608 (US PG Pub. No. 2008/0191608) for the reasons discussed in the previous Office Action.  

Claims 15-19, 25, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boerkekamp in view of Schmidt '221, Oguri, and, optionally, Nakamura (US PG Pub. No. 2010/0301739) and claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boerkekamp, Schmidt '221, Oguri, Hayashi, and, optionally, Nakamura for the reasons discussed in the previous Office Action. 
Regarding the new limitation in claims 15, 32, and 33 reciting "wherein the single-phase porous optoceramic is configured for operation in remission", it is noted that the limitation is a statement of intended use.  As discussed in the previous Office Action, the prior art ceramic is capable of remitting light.  Therefore, the prior art ceramic is capable . 

Claims 15-18, 20, 25, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cillessen (US PG Pub. No. 2011/0116263) in view of Schmidt '221, Oguri, optionally, Nakamura, and, optionally, Boerkekamp for the reasons discussed in the previous Office Action. 
Regarding the new limitation in claims 15 and 32 reciting "wherein the single-phase porous optoceramic is configured for operation in remission", it is noted that the limitation is a statement of intended use.  As discussed in the previous Office Action, the prior art ceramic is capable of remitting light.  Therefore, the prior art ceramic is capable of being operated "in remission" and meets the claim limitations.  

Claims 32 and 34 are rejected over Schmidt '221 in view of Oguri for the reasons discussed in the previous Office Action. 
Regarding the new limitation in claim 32 reciting "wherein the single-phase porous optoceramic is configured for operation in remission", it is noted that the limitation is a statement of intended use.  As discussed in the previous Office Action, the .  

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossner (US Pat. No. 2004/0145308) in view of Schmidt '221, Oguri, Kochawattana, and, optionally, Boerkekamp.  
Regarding claim 31, Rossner teaches a porous optoceramic comprising a Ce-doped yttrium-aluminum garnet (i.e. Y3Al5O12 with Ce as an "active element") phase that has a density of 93 to 97 % of the theoretical density (par. 11, 17, 19, 60).  The instantly claimed density range is obvious in view of Rossner.  See MPEP 2144.05. 
Rossner teaches that the optoceramic is formed by sintering (par. 35). Although Rossner does not explicitly teach sintering without a sintering aid, it is noted that Rossner makes no disclosure of a sintering aid being present. Therefore, Rossner's product is presumed to be sintered without a sintering aid and it also would have been obvious to one of ordinary skill in the art at the time of invention omit a sintering aid from Rossner's optoceramic for this reason.
The teachings of Rossner differ from the current invention in that Rossner does not discuss whether the taught ceramic is "single phase".  However, Rossner does teach that the ceramic is intended for use as a light conversion body and should demonstrate a high transmission for secondary radiation (par. 11, 43).  Schmidt '221 further teaches that formation of secondary phases in such ceramics is undesirable because it may lead to luminescence degradation (par. 1, 21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the 2O3, B2O3, or otherwise) not incorporated into the major Y3Al5O12 ceramic phase, thereby forming a "single-phase" ceramic, because Schmidt '221 teaches that secondary phases are undesirable and in order to prevent luminescence degradation.
The teachings of Rossner differ from the current invention in that the pore structure, including pore size, shape, and distribution within the taught optoceramic is not thoroughly described. Rossner also does not discuss if the pores in the material are formed at contact points of three crystallites that form a dihedral angle of 120 º.  However, Rossner does teach that pores may be included in the material to create scattering centers and that the crystallites are responsible for producing the desired pores (par. 17, 23, 43, 60).  Schmidt '221 further teaches that configuring the pores in optoceramic converters to have diameters between 250 and 2900 nm is suitable for achieving luminous efficiencies of 80 % or greater, teaches forming porous optoceramics to be microscopically homogenous and with a uniform distribution of pores, and teaches that optoceramics formed with a non-uniform pore distribution demonstrate reduced luminous efficiency compared to those with a uniform distribution (par. 7, 21, 69).  Oguri additionally teaches including voids with polygonal-shaped cross sections in an optoceramic conversion layer in order to mitigate shock imposed from the outside (par. 17).  Kochawattana also teaches that pores in yttrium-aluminum-garnet ceramics formed with a grain coordination number of at least six (i.e. the pore is at the contact point of at least six grains) in two dimensions and between grains with a dihedral angle of near 120º will be stable (p. 82).  Accordingly, it would have been 
The teachings of Rossner differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the cited prior art teach or render obvious an optoceramic comprising a main Y3Al5O12 ceramic phase, Ce as an active element, less than 1.5 vol. % of unincorporated second phase particles, and a pore structure commensurate with the claims. Therefore, the optoceramic that would have been obvious in view of the prior art comprises substantially the same composition and has substantially the same structure as the recited product and is also expected to demonstrate substantially the same properties, including demonstrating the recited remission characteristics.  See MPEP 2112.01.  Additionally, Applicant's specification discloses that "remission" is a measure of the amount of light scattered by a material prima facie obvious selection of size or dimension that does not distinguish the claims over the prior art.  See MPEP 2144.04. 

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 

	Applicant has further argued that the rejections regarding a "second element A" and a "second element B" should be withdrawn because their meaning is clear.  However, as noted in the previous Office Action, the claims are unclear as to if a "first element A" and a "first element B", which differ from the "second element A" and "second element B", must be present. The claim 33 recited "with B selected from a group consisting of elements Al, Ga, and combinations thereof…and with gallium as a second element B" is particularly problematic because the claim first appears to allow for "element B" to be either of Al or Ga and then requires Ga to be a "second element B".  As such, it is unclear if Ga can be the "first element B", if Al must be present, or if some other meaning is intended. Other than pointing to similar ambiguous language in the specification, Applicant has provided no explanation to clarify the meaning of these limitations. 
	Applicant has further argued that the new limitations reciting that "the single phase-porous optoceramic is configured for operation in remission" distinguish the claimed invention over the prior art because the instant specification "makes clear" that the limitation requires that the ceramic is "a strongly scattering converter material" that also "has a high quantum efficiency" and because Miyagawa only teaches using his 
	Applicant has further argued that the incorporation of "sintered without a sintering aid" distinguishes the claimed invention over the prior art.  However, most of the claims do not require this limitation.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784